Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
 An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly claims as presented by the Applicant.
The prior art of record fails to teach “storing an identification of a second device connected to the same local area network as the media device; adding the identification of the second device to a fingerprint if the second device is commonly connected to the same local area network as the media device; and transmitting the fingerprint to the central facility”, as substantially described in independent claim(s) 1, 7, 12 and 17.  These limitations, in combination with the remaining limitations of claim(s) 1, 7, 12 and 17 are not taught nor suggested by the prior art of record.

Alla et al (US 2015/0019322) teaches, see fig.1,  see para.0108 & see para.0051, communications interface 1610 of FIG. 16 monitors for mobile device communications (block 1702). For example, the communications interface 1610 may monitor for mobile device communications that "ping" a local area for wireless network information. If the example communications interface 1610 detects a mobile device (block 1704), the example device/user identifier extractor 1612 extracts device/user identifier(s) from the mobile device communications (block 1706). For example, the device/user identifier extractor 1612 may extract information such as a MAC address from one or more of the mobile device's wireless interfaces. The example device/user identifier extractor 1612 stores extracted identifier(s) (e.g., in the database 1608) (block 1708)., see para.0099, the example communications interface 1610 of FIG. 16 may be any wired and/or wireless communications interface. For example, the communications interface 1610 may be a wireless local area network (LAN) access point and/or a wireless LAN router. When the example mobile device 106 enters a communications range of the communications interface 1610, the mobile device 106 automatically scans and/or searches for wireless LAN access points and/or routers (e.g., to find an access point through which it can connect to the Internet, thereby conserving a limited cellular data allotment). The example collection interface 1606 collects data 1614 transmitted from the example mobile device 106.
Kim et al (US 20160165650) teaches, see para.0156, the network identifier may be embodied as a network fingerprint that reflects a timestamp when the fingerprint was created, the network device, its properties, and identities and properties of other network devices that were previously discovered, registered, and uploaded to a device registration and discovery service hosted on the server. The server may then transmit the network fingerprint to computing device 800 (e.g., an access device) associated with the home local area network. Once received by the computing device 800, the network fingerprint is usable to determine that network devices are associated with the same network. For example, the network fingerprint may also be usable to determine that different users are associated with the same network. Accordingly, a network identifier can include an indication of a newly discovered network device and can be transmitted to a server so that the network identifier can be used to authenticate the network device to the network and associate the network device with the network, regardless of whether the network device has previously been connected to or associated with the network or another network device connected to the network.

Conclusion
Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138. The examiner can normally be reached 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474